I have special pleasure in expressing to Mr. Jaime de Pinies my warmest congratulations on his election to the presidency, which is a fitting culmination to a lifetime spent mostly in the service of his great country and of the United Nations.
I should also like to take this opportunity to convey Tunisia's condolences to the Government and people of Mexico and also to express to them our feelings of heartfelt sympathy and sincere solidarity following the tragedy that has befallen them. The present session is taking place as our Organization is reaching maturity after 40 years of existence. The representatives of our nations will soon be gathering to celebrate as they should - this great event. We can already rejoice in this, aware as we are of the opportunity we have, which is certainly unprecedented in history, of coming together each year in ever-increasing numbers to discuss our problems, compare our points of view and endeavor as best we can to reach solutions in our common quest for a better world, a world in which peace, understanding and progress prevail.
We cannot, however, hide our concern at our Organization's inability to deal with the challenges facing mankind, in particular in carrying out the paramount mission entrusted to it by the Charter, namely, the maintenance of international peace and security. This inability exists not only with respect to the means of enforcing the resolutions emerging from the deliberations of its various bodies, but also with respect to the initiatives which need to be taken and unremittingly pursued in order to prevent tensions and conflicts, to intervene at the flash point of a fire and take steps to extinguish it or at least contain it. Increasingly, it seems as if the Organization has no influence over the course of international relations and as if the treatment of the ills besetting our planet has become the prerogative of the super-Powers, whose rivalry is expanding into an ever-widening area, relegating our Organization, which nevertheless represents the entire international community, to the role of sound-box for some recording device. Thus, we should not be surprised that the problems troubling our world persist and the international situation grows steadily worse.
Indeed, East-West relations continue to be tense. Although negotiations between the United States and the Soviet Union on the limitation of nuclear weapons resumed a short while ago, rekindling hopes which had been seriously dampened by the suspension of talks for several months, missiles continue to be deployed and counter-deployed. The arms race, spreading into space, goes on. We are still far from the realization of our fundamental aspiration for collective security leading to a lasting peace and fruitful co-operation.
Moreover, the succession of regional conflicts and destabilization operations jeopardize world peace and hamper the work of co-operation among nations. This development is all the more disturbing since some regimes, for which violence is the preferred instrument for advancing their hegemonistic designs, are making increasing use of force and aggression, in defiance of the principles and rules of law governing the international order. Innocent populations in Africa, the Middle East, Asia and Latin America are faced with a dramatic situation, which heavily mortgages the development prospects of the third world and, moreover, undermines the equilibrium and stability of the international community. There is a clear field for foreign intervention and rivalry between the major-Powers which, for strategic reasons or out of self-interest, tend to accommodate themselves to the situation.
The serious events unfolding in southern Africa are a perfect illustration of this state of affairs. Faced with a minority regime which has institutionalized, in an unyielding system, the total denial of the most basic human rights and the refusal to recognize the political and civil rights of the indigenous majority, the latter is fighting the good fight and making the heaviest of sacrifices. Tunisia, which has consistently supported the just causes of freedom and dignity wherever they have been at stake, feels a special affinity with the South African and Namibian peoples in their heroic struggle to win their legitimate rights. It reaffirms its unqualified support for the liberation movements which are their authentic representatives.
The bloody repression which is buffeting the South African people under the state of emergency, no matter how harsh it might be, will be to no avail. The same is true of the punitive expeditions which a Government with its back to the wall is carrying out against neighboring countries. Tunisia reaffirms its support to them in the performance of their duty of active solidarity with the oppressed peoples of southern Africa, whatever the price.
Never before has the Pretoria regime aroused so much indignation and criticism around the world as a result of its racist and segregationist policy. Even the countries which have continued to give it the benefit of the doubt are now joining the ranks of others which have been actively condemning that policy and advocating vigorous measures against it with a view to bringing about its demise. Let us welcome in that connection the vast movement of protest which has swept public opinion in those countries and which has not failed to elicit a response in government circles.
But in spite of its isolation, the Pretoria Government has no intention of changing course. Gestures of appeasement, like the release of the African National Congress (ANC) leader, Nelson Mandela, have clearly been ruled out.
In these circumstances, the international community cannot stand idly by while the situation worsens with potentially dire consequences for both Africa and the world. The United Nations must take appropriate action, such as mandatory sanctions as called for by the overwhelming majority of its Members. There is an urgent need for the United Nations to take strong measures to induce the Pretoria authorities to negotiate with the legitimate representatives of the South African people on the immediate accession by the latter to the status of a free people under a system cleansed of all discrimination and segregation.
The South African tragedy extends into Namibia, where the same racist and obstinate regime persists in denying the Namibian people their right to self-determination and dignity. In so doing it defies the international community in the most blatant manner. For seven years now it has obstructed the implementation of Security Council resolution 435 (1978) calling for the holding of free elections under the supervision of the United Nations.
 In Namibia, as in South Africa,, there is no sign that the Pretoria authorities are prepared to back down. It is therefore more necessary than ever to set a definite date for Namibian independence. In addition, members of the Security Council, especially those belonging to the contact group, must at last shoulder their responsibility to give practical effect to resolution 435 (1978), which was adopted at their initiative.
Tunisia, which has always supported the just causes of freedom and dignity everywhere, stands by the South African and Namibian people in their heroic struggle to win back their rights. It reaffirms its unreserved support for the national liberation movements and their authentic representatives.
Developments in the situation in Chad, notably the agreement on the withdrawal of foreign forces from Chadian territory concluded last year between France and Libya, have unfortunately not yet led to a lasting solution to the problems of that brother country in accordance with the principles of international law and the charter of the Organization of African Unity (OAU). Its territory is not yet completely liberated and national reconciliation has not yet been achieved.
Tunisia has consistently called for such reconciliation as a prelude to the reconstruction of the country in unity, brotherhood and peace, free from all outside interference. Thus, it supports the commendable efforts which are being made to that end and hopes that they will soon be crowned with success.
The situation in Western Sahara remains a source of uncertainty and instability in the Maghreb. Fearing a dangerous slide towards armed confrontation between the parties, which seemed a possibility in the light of the rising tensions late last year, and in response to the wishes frequently expressed to it by many friendly brother countries, Tunisia, at the instigation of
President Habib Bourguiba, the dean of the Heads of State of the Maghreb, took the initiative of proposing a summit meeting of the countries of the Maghreb. The main objective of the summit would be to identify the principles and, if possible, devise ways and means for achieving a united Maghreb on the basis of mutual trust, good-neighborliness, non-interference in the internal affairs of other states, the co-ordination of positions on issues of common interest and the promotion of co-operation between the countries in the region. The summit was intended to afford, in a calm and forward-looking spirit, a valuable opportunity to consider together the problems which constituted obstacles to a united Maghreb, with the problem of Western Sahara, of course, ranking first among our concerns.
The first steps we took, which were well received by all concerned, produced the not insignificant result of encouraging the continuance of the talks already under way between the parties concerned with the problem of the Sahara and the initiation of new talks, one outcome of which, as Members know, was the re-establishment of relations of friendship and co-operation between Morocco and Mauritania.
Unfortunately, our efforts foundered on the delicate problem of Sahara and the failure of the discussions on that issue. Tunisia had no choice but to abandon its initiative temporarily. Tunisia remains committed to the initiative because of the noble ideals on which it is based, but it is none the less aware of the long way still to go and, particularly, of the obstacles still to be overcome.
One of the most serious obstacles lies in the atmosphere of growing tension induced by the regime of a country in the region which is practicing a policy known throughout the world for its deliberate lack of respect for international legality and morality and for the elementary rules governing relations of peace, friendship and co-operation among nations. As a projection of its policy, this regime is directing repeated threats against its neighbors, instigating violent acts within its borders and often threatening unequivocally to make use of military force.
In the face of this dangerous situation, which could develop into a new conflict, the international community must be watchful. As for Tunisia, it will shoulder its responsibilities as it has whenever the principle of independence and its security requirements have been in question, and particularly when it has itself been directly concerned.
The Middle East presents a heart rending spectacle of death and rampant destruction. It is a fire with numerous flash points which threatens to spread even further if we continue to fail to pay it the necessary attention, and which could eventually engulf the peace and security of the entire world.
Tunisia reaffirms its belief that the central issue of the serious situation which plagues this troubled region is the Palestinian problem and that the reality faced by the Palestinian people, who are deprived of their legitimate rights, remains at the heart of that issue.
Our Organization found a solution to this problem, which was, of course, the 1947 Plan of Partition, which in our view still constitutes the basic document in any genuine endeavor to bring about real peace and a lasting settlement of this conflict, which is now nearly as old as our Organization.
It is hardly necessary to go back over what came of that Plan and the clear facts that give proof not only of the stubborn refusal of the Israeli party to comply with international law as laid down by the United Nations, but also of its unremitting intransigence in denying the Palestinian party any rights, endeavoring to rob that party irrevocably of the land that is recognized as belonging to it, rejecting any compromise proposal from any quarter whatsoever, including that of its closest allies and persisting in trying systematically to gain control and to win ground.
For the present, the important thing is to stress that, as far as the Arabs are concerned, the Fez Plan, which is based on United Nations legality, provides a realistic basis for a just and lasting settlement in the region. Tunisia, which reiterates its support for the Plan, believes, however, that any solution that calls for recognition of the inalienable right of the Palestinian people to self-determination and to establish their own State and has the support of the legitimate representative of that people must be not only considered but also, and above all, backed by appropriate action on the part of the international community.
In Lebanon, the Israeli army is not ending its occupation of a portion of the southern part of the country, once again on the specious pretext of guaranteeing the security of Israel. It keeps that area of Lebanon under the yoke of a military administration whose repressive activities are matched only by the arbitrary policy imposed upon the Palestinian people in the West Bank and the Gaza Strip.
The failures suffered by the invader in the region are clear proof that neither a policy of the iron fist nor the recruiting of misguided militiamen will succeed in overcoming the heroic resistance of the Lebanese people.
That is why the international community must call upon Israel to withdraw its forces, in accordance with Security Council resolutions 508 (1982) and 509 (1982). Israeli interference in the affairs of Lebanon must cease permanently, and the territorial integrity and independence of Lebanon must be established, once and for all.
After five years of hostilities, during which the two belligerent countries were put to fire and sword, no end to the fratricidal war between Iraq and Iran is yet in sight.
Grateful acknowledgment must be made to the Secretary-General of our Organization for having succeeded, with much effort, in sparing towns and villages large-scale shelling that was aimed at civilian targets and, thus, threatened to wipe out entire populations. However, it is urgent to put an end to this conflict, which, in addition to bringing ruin upon the two countries at war with each other, is already having a dangerous impact on the countries of the region as a whole and is on the verge of entering a stage of internationalization, which is a serious development, not counting the damage done in both countries. Some do not seem to have become aware of this serious development, and must become aware of it while there is still time.
Tunisia, which is aware of how tremendously dangerous it is for this war to continue, wishes to renew its urgent appeal to the United Nations, particularly to the permanent members of the Security Council, to end this vicious circle and to prevail upon the parties to the conflict to embark on a process of peaceful settlement. Their beneficial action will be all the easier in that, let us not forget, Iraq has already accepted an immediate cease-fire supervised by the United Nations, with a view to achieving a solution in accordance with the principles of international law and the relevant United Nations resolutions.
Foreign interference, in the form of armed intervention, is an obstacle to progress in Afghanistan and Kampuchea, whose populations are still being denied their inalienable right to determine their future and to have the government of their choice. We are witnessing with revulsion the successive waves of bloody repression and punitive expeditions that are triggering the exodus of millions of innocent people from their homeland. The international community appears to be obliged to act within the framework of this de facto situation characterized by flagrant violations of the principles of the Charter and of the law of nations in the two countries in question, which are full Members of our Organization.
Tunisia, which has often called upon the United Nations to take energetic steps to deal with this situation, cannot but reaffirm, once again, the importance it attaches to the principles that must govern the endeavor to achieve a peaceful solution to these two conflicts, namely withdrawal of foreign forces from these two countries and respect for their independence, their territorial integrity and their status as non-aligned States, as well as the right of refugees to return to their homes.
We are following the situation in Latin America very closely. We welcome the coming to power of democratic regimes in many of the countries of the region. Our satisfaction is all the greater in that this process of normalization has taken place smoothly, on the basis of a popular consensus. We are convinced that the governments which have resulted from universal suffrage will be able to realize the aspirations of their peoples and guarantee progress and prosperity for them.
Our concern at the situation in Central America is mitigated by the successful action taken by the Contadora Group, which is endeavoring to bring about peace and co-operation among the States of the region. We believe that this action springs from a conciliatory state of mind and respect for the legitimate rights of the States concerned and from the principles of non-intervention and self-determination of peoples that inspire us as a State of the Maghreb. Tunisia therefore wishes to express its support for the Contadora Group and the hope that the process that has thus been set in motion will spare the countries of the region tensions and conflicts that cannot but prejudice their security and their development, as well as peace in that part of the world.
The deterioration in international economic relations has resulted in a recrudescence of protectionist measures, rising external debt, and the increasing contraction of financial flows towards development and a steady drop in raw material prices, all of which represent so many challenges to be taken up by an interdependent international community.
Africa, which has among its ranks 26 of the 36 poorest countries and approximately half of the refugees in the world, is without question the most seriously affected by this situation. Drought and desertification have seriously compromised the economic development process of many countries south of the Sahara, which have become dependent on international assistance to meet the basic needs of their populations.
Admittedly, important initiatives have been taken at the United Nations, in the specialized agencies, and by the World Bank and the Organization of African Unity (OAU), which have resulted in an impressive surge of international solidarity, for which both its initiators and those who have responded generously to their appeal are to be commended.
However, we wish to emphasize the link, which must not be forgotten, between emergency action and medium-term and long-term measures designed to give new impetus to economic growth. In addition to what is, when all is said and done, humanitarian assistance, the international community is expected to give the African countries substantial support in their endeavor to achieve stable and steady economic growth.
In our view, this complementarity should have two facets. The first facet would consist in a new international division of labor, whereby economic sectors would be distributed among countries and groups of countries, taking into account the capacity and aptitudes of each country or group of countries. Africa has created a>w developed, with the financial and technological support from its partners in the developed countries, crops and industries of proven quality. By contributing to an improvement in quality through expanded financial flows and a greater transfer of technology within the framework of common projects and joint ventures, the developed countries would benefit from low-priced products obtained as a result of cheaper labor. They would deliberately abandon the economic activities in which they are still engaged, with the aid of subsidies that constitute a heavy burden for the taxpayer, and with the help of customs dues and other protective measures that are hampering international trade and bringing about an increasing disequilibrium in their African partners' balances of payment; instead, they would concentrate on activities that are more profitable for their economies, particularly those calling for advanced technological skills and financial means that are within their reach.
The second facet of the desired complementarity would be the development of co-operation between regions throughout the whole continent of Africa and between African countries and countries in other regions of the world with which they have traditional threats resulting from geography and history or which are at an equivalent stage of development. The mobilization of the African countries' natural, financial and technological resources and of their markets in order to carry out joint projects in keeping with their priorities would of necessity have a beneficial effect on their development capacity.
Accordingly, judicious action recommended by the various international and regional forums would be integrated into a global strategy. Partial results could be obtained without such a strategy but would not put an end to the crisis, which, it should be stressed, is affecting countries both south and north of the Sahara, although to varying degrees.
This exhaustive statement, by means of which we wish to demonstrate our committed and active participation in the work of our Organization on the occasion of this anniversary session of its General Assembly, shows both the extent and the complexity of the problems confronting the international community - indeed, the challenges that it must take up. However, it also refers to approaches and policies that can be adopted in order to achieve genuine solutions that arc likely to reverse an international situation that is grim from many standpoints and that is deteriorating so fast that the point of no return may be reached.
Tunisia is convinced that a better informed, more sensitized international community, one that is aware of the interdependence of its members, will have both the will and the ability to make the necessary changes. For that purpose, it assumes a prominent role for our Organization, which remains a special forum for a frank and sincere dialog directed to harmonizing points of view and bringing about the understanding required in order to improve international relations. It is also the role of the United Nations take initiatives and to carry them through by creating favorable conditions for their implementation.
In that connection, we welcome the observations and suggestions made by the Secretary-General in his report on the work of the Organization.
With regard to the maintenance of peace and security, we join the Secretary-General in suggesting that:
"... a determined and conscious effort be made by members of the Security Council, and especially the permanent members, to use their membership to make the Council more the guardian of peace ... and less the battleground on which to fight out political and ideological differences..." We also share the view of the Secretary-General that: "... it has become increasingly clear in recent years that economic, financial, monetary and trade issues are so interrelated and are of such profound political and social importance that they can only be dealt with effectively as part of a wider political process."
We conclude, as the Secretary-General does that:
"In the economic as in the political sphere, we are faced with the necessity of making our institutions relevant and effective in the realities of our time."
